Citation Nr: 1145788	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of the left patella with osteoarthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to July 1974 and from November 1982 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine.  The claim was subsequently transferred to the Detroit, Michigan RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO afforded the Veteran a VA examination in April 2007, and the examination report reflects no instability of the knee upon clinical evaluation.  In his VA Form 9, dated in October 2008, the Veteran indicated that he does have instability of the knee.  The veteran also stated that he has been clinically informed that he needs a knee replacement. 

The accredited representative, in a November 2011 brief, indicated that a new VA examination is warranted due to a worsening in the Veteran's disability since the VA examination in 2007. 

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As the accredited representative has indicated that the 2008 VA examination report is no longer accurate, and as the most recent VA examination is more than four years old, the Board finds that another VA examination to determine the extent of the Veteran's left knee disability is warranted.  In addition, if the Veteran had a left knee replacement, all records from such a procedure, and clinical assessments thereafter, should be associated with the claims file. 


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his left knee and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, as necessary, for the identified treatment records, to include examination, treatment, physical therapy, surgical, and emergency room visits, for each medical treatment provider.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent non-VA medical records, as well as VA records, not already associated with the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the extent of his service-connected chondromalacia of the left patella with osteoarthritis.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  In addition, to stating the Veteran's range of motion, the examiner should state whether the Veteran has instability of the left knee, upon clinical examination/testing, due to his service-connected disability.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


